United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3035
                                   ___________

Gene Brehmer,                           *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Xcel Energy, Inc.,                      *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: November 24, 2009
                                Filed: December 14, 2009
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Gene Brehmer appeals the district court’s1 adverse grant of summary judgment
on his claims brought under the Family and Medical Leave Act and state law. After
reviewing the record de novo, and viewing it in the light most favorable to Brehmer,
see Woods v. DaimlerChrysler Corp., 409 F.3d 984, 990 (8th Cir. 2005) (summary
judgment standard of review); Koch Eng’g Co. v. Gibralter Cas. Co., 78 F.3d 1291,
1294 (8th Cir. 1996) (standard of review for determination of state law), we conclude



      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.
that summary judgment was proper for the reasons stated by the district court.
Accordingly, we affirm. See 8th Cir. R. 47B.

                     ______________________________




                                      -2-